Exhibit 10.1

BONUS AGREEMENT

This Bonus Agreement (this “Agreement”) is made as of             , 2017, by and
between Southcross Energy Partners GP, LLC, a Delaware limited liability
corporation (the “Company”), and             (“Employee”). Certain capitalized
terms used herein have the meaning given to them in Section 3 below.

RECITALS:

WHEREAS, Employee is a key employee of the Company whose efforts contribute to
the successful operation of the Company and its Affiliates;

WHEREAS, the Company desires to provide Employee with an incentive to remain in
the employ of the Employer through the date of a Change of Control and to assist
in the success of the Company;

WHEREAS, the Company has authorized a bonus program pursuant to which the
Company may select certain employees of the Company to receive a bonus in the
event of a Change of Control, subject to the terms and conditions of an
agreement to be entered into between the Company and each such employee;

WHEREAS, the Company and Employee desire to enter into this Agreement to
describe the terms and conditions pursuant to which Employee may receive a bonus
in the event of a Change of Control; and

WHEREAS, the Company intends that the bonus provided for herein be subject to a
substantial risk of forfeiture until the occurrence of a Change in Control for
purposes of applying Section 409A of the Code to the bonus by requiring Employee
to be continuously employed by the Company through the date of the Change in
Control;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Transaction Bonus. Subject to the terms and conditions set forth in this
Agreement and provided Employee remains continuously employed by the Company
through the date of the Change of Control, upon the occurrence of a Change of
Control, the Company agrees to pay to Employee a one-time lump sum cash payment
as a bonus (the “Bonus”) in an amount, if any, equal to the Applicable Payment
Amount. Payment of the Bonus will be made within sixty days following the date
of the Change of Control.

2. Forfeiture Upon Termination of Employment. If, prior to a Change of Control,
Employee’s employment with the Company terminates for any reason, Employee’s
right to a Bonus shall be forfeited immediately upon such termination of
employment without the payment of any consideration and Employee shall cease to
have any rights hereunder.



--------------------------------------------------------------------------------

3. Definitions For purposes of this Agreement, the following terms, when used
herein with initial capital letters, shall have the respective meanings set
forth below:

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Applicable Payment Amount” means the amount determined by the Board in its sole
discretion based on such factors deemed relevant by the Board, including the
nature of the Change of Control transaction, the aggregate amount of net
consideration received by the members of Holdings as a result of the Change of
Control, and Employee’s contributions to the success of the Company through the
date of the Change of Control.

“Board” means the board of managers of the Company.

“Change of Control” means the first occurrence during the term of this Agreement
of one of the following events: any Person that is not, at the time of the
transaction, an Affiliate of Holdings, acquires (A) ownership of the partnership
interests of Holdings that, together with partnership interests held by such
Person, constitutes more than 50 percent of the total fair market value or total
voting power of the partnership interests of Holdings or (B) assets from
Holdings that have a total gross fair market value equal to more than 50 percent
of the total gross fair market value of all of the assets of Holdings.

“Code” means the Internal Revenue Code of 1986, as amended.

“Holdings” means Southcross Holdings LP, a Delaware limited partnership, and an
indirect parent of the Company.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

4. No Right to Continued Employment. Nothing in this Agreement shall confer upon
Employee any right to continued employment with the Company or to interfere in
any way with the right of the Company to terminate Employee’s employment at any
time.

5. Other Benefits. Any Bonus payment under this Agreement is a special incentive
payment to Employee and shall not be taken into account in computing the amount
of salary or compensation for purposes of determining any bonus, incentive,
pension, retirement, death or other benefit under any other bonus, incentive
pension, retirement, insurance or other employee benefit plan of the Company,
unless such plan or agreement expressly provides otherwise.

6. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, it is the intent of the parties that
payments under this Agreement comply with or be exempt from Section 409A of the
Code and the regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted, construed
and administered in a manner consistent therewith. For purposes of Section 409A
of the Code, to the maximum extent permitted by applicable law,

 

2



--------------------------------------------------------------------------------

the payments payable to Participant pursuant to this Award shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). In no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Employee by Section 409A of the Code
or damages for failing to comply with Section 409A.

7. Notices Any notice provided for in this Agreement must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested), sent by reputable overnight courier service (charges
prepaid) or sent by facsimile or email (with hard copy to follow) to the
recipient at the address or facsimile number below indicated:

To the Company:

Southcross Energy Partners GP, LLC

1717 Main Street, Suite 5200

Dallas, Texas 75201

Facsimile: 214.979.            

Email:                                                                          

with a copy to:

Gardere Wynne Sewell LLP

2021 McKinney Avenue, Suite 1600

Dallas, Texas 75201

Facsimile: 214.999.3245

Email: rsarfatis@gardere.com

To Employee:

At Employee’s address or facsimile number indicated in the Company’s records

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent by overnight courier service or, if mailed, five days after deposit in
the U.S. mail.

8. General Provisions

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law, such invalidity,
illegality or unenforceability shall not affect any other provision, but this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.

(b) Entire Agreement. This Agreement embodies the entire and complete agreement
and understanding of the Company and Employee (the “Parties”) with respect to
the subject matter hereof’ and supersedes and preempts any prior understandings,
agreements or representations by or among the Parties, written or oral, which
may have related to the subject matter hereof in any way.

 

3



--------------------------------------------------------------------------------

(c) Tax Withholding. All payments under the terms of this Agreement shall be
subject to, and reduced by, the amount of all federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments.

(d) Counterparts. This Agreement may be executed in separate counterparts (and
may be delivered by means of facsimile transmission or electronic transmission
in portable document format), each of which is deemed to be an original and all
of which taken together constitute one and the same agreement.

(e) Nonassignable. No moneys or other property of the Company or obligation or
liability of the Company under this Agreement whether accrued or determined or a
determinable amount shall be subject to any claim of any creditor of Employee or
Employee’s spouse or beneficiary. In addition, neither Employee nor Employee’s
spouse or beneficiary shall have any right or power to alienate, anticipate,
commute, pledge, encumber or assign any right or interest or payment due under
this Agreement.

(f) Payment from General Funds. Nothing contained in this Agreement and no
action taken pursuant to the provisions of this Agreement shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and Employee, or Employee’s designee or any other person. Any funds
which may be paid under this Agreement shall for all purposes be a part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Agreement have any interest in such funds. To
the extent any person acquires a right to receive payment from the Company under
this Agreement, such rights shall be no greater than the rights of any unsecured
general creditor of the Company.

(g) Interpretation. The Board shall have full power and authority to interpret,
construe and administer this Agreement. The Board’s interpretation and
construction hereof, and actions hereunder, including the determination of any
payment hereunder, shall be binding and conclusive on all persons for all
purposes. The Board shall not be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to his own willful misconduct or lack of good
faith.

(h) Choice of Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Delaware.

(i) Amendment and Waiver. The provisions of this Agreement may be amended only
with the prior written consent of the Company and Employee. No waiver of any
provision of this Agreement shall be effective unless set forth in a writing
executed by the party against whom enforcement thereof is sought.

(j) No Strict Construction. The Company and Employee confirm that both they and
their respective counsel have reviewed, negotiated and adopted this Agreement as
the, joint agreement and understanding of the Parties, and the language used in
this Agreement shall be deemed to be the language chosen by the Parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against either of the Parties.

 

4



--------------------------------------------------------------------------------

(k) Term of Agreement. The Agreement will terminate and Employee’s right to
receive a Bonus and all other rights granted to Employee will terminate on the
first to occur of (i) the date on which Employee’s employment with the Company
terminates for any reason or (ii) the first occurrence following the date of
this Agreement during Employee’s continued employment with the Company of a
Change of Control; provided, however, that in connection with such Change of
Control, Employee shall be entitled to payment, if any, due Employee pursuant to
Section 1 hereof.

(l) Arbitration. Any dispute, controversy, or claim between the Company and
Employee arising out of, under, pursuant to, or in any way relating to this
Agreement, including, but not limited to, all disputes, controversies or other
matters in question regarding a determination of “Cause” pursuant to clause
(ii) of the definition of Cause in Section 4 (“claims”), shall be submitted to
and resolved by confidential and binding arbitration (“Arbitration”),
administered by the American Arbitration Association (“AAA”) and conducted
pursuant to the rules then in effect of the AAA governing commercial disputes
(the “Commercial Rules”). Notwithstanding the foregoing, neither party shall be
precluded from seeking equitable relief in any forum of competent jurisdiction,
and such action shall not be incompatible with the agreement to arbitrate
contained herein or the availability of interim measures of protection under the
Commercial Rules. The Arbitration seat shall be Dallas, Texas. The arbitration
proceedings shall be conducted before three arbitrators (the “Panel”) licensed
to practice law and familiar with commercial disputes, unless otherwise mutually
agreed by the Parties. Each Party shall nominate its Party-appointed arbitrator
in its request for arbitration and answer respectively. The third arbitrator,
who shall be the president of the arbitral tribunal, shall be appointed by the
two Party-appointed arbitrators. The language of the arbitration proceedings
shall be English. Any award rendered in any Arbitration shall be final and
binding upon the parties to the Arbitration and not subject to judicial review,
and the judgment thereon may be entered and enforced in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. The Panel may enter a default decision against any party who fails to
participate in the Arbitration. The administration fees and expenses of the
Arbitration shall be borne equally by the parties to the Arbitration, provided
that each party shall pay for and bear the cost of his/her/its own experts,
evidence, and attorney’s fees, except that, in the discretion of the Panel, any
award may include the costs of a party’s counsel and/or its share of the expense
of Arbitration if the Panel expressly determines that an award of such costs is
appropriate to the party whose position substantially prevails in such
Arbitration. Notwithstanding any other provision of this Agreement, no party
shall be entitled to an award of special, punitive, or consequential damages.
The Panel shall render a written, reasoned decision. After the completion of
such Arbitration, the parties to the Arbitration may only institute litigation
regarding the Agreement for the sole purpose of enforcing the arbitral award or
with respect to the Company, seeking injunctive or equitable relief. (THE
PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS AGREEMENT, THEY ARE WAIVING ANY RIGHT
THAT THEY MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY PROCEEDING TO ENFORCE
THE ARBITRAL AWARD). The Panel shall have exclusive authority to resolve any
dispute relating to the interpretation, applicability, validity, termination,
enforceability or formation of this agreement to arbitrate, including, without
limitation, any

 

5



--------------------------------------------------------------------------------

claim that all or part of this Agreement is void or voidable and any claim that
an issue is not subject to arbitration. All proceedings conducted pursuant to
this agreement to arbitrate, including, without limitation, any order, decision
or award of the arbitrator, shall be kept confidential by all parties except to
the extent such disclosure is required by law, or in a proceeding to enforce any
rights under this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Bonus Agreement as of
the date first written above.

 

SOUTHCROSS ENERGY PARTNERS GP, LLC By:  

 

Name:   Its:  

 

EMPLOYEE

 

6